DETAILED ACTION
This Action is in response to the communication filed on 05/17/2022.
	Claims 46-70 are currently pending in the application and are addressed herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species SEQ ID Nos: 104 and 473 for the sense strand and SEQ ID Nos: 2 and 247 for the antisense strand in the reply filed on 05/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 70 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claim 70 is drawn to the method of claim 46 wherein the sense strand comprising a nucleobase sequence according to any one of SEQ ID NOS: 106-110; however, the elected sense strand sequences are SEQ ID NOS: 104 and 473, as indicated above. Election was made without traverse in the reply filed on 05/17/2022.
Claims 46-69 are examined herein to the extent that they read on the elected subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,806,750 and claims 1-18 of U.S. Patent No. 10,130,651. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are drawn to a method of making a double-stranded RNA molecule comprising  annealing an antisense and sense strand wherein the antisense strand comprises SEQ ID NO: 247 (elected species) and the antisense strand is at least partially complementary to the sense strand (see claims 46, 62, 63); and the sense strand comprises 473 (see claims 50, 57).  Claims 60-61 indicted that the antisense strand comprises nucleobases 2-18 of SEQ ID NO: 2 (elected species) or the sequence according to SEQ ID NO: 2 (elected species), respectively.
The claims of U.S. Patent No. 10,806,750 are drawn to a composition comprising and HBV RNAi trigger comprising an antisense strand and a sense strand, wherein the antisense strand comprises at least nucleobases 2-28 of SEQ ID NO: 247 and wherein the sense strand comprises SEQ ID NO: 473 (e.g., see claim 1).
The claims of U.S. Patent No. 10,130,651 are drawn to a composition comprising a first  HBV RNAi trigger comprising an antisense strand and a sense strand, wherein the antisense strand comprises SEQ ID NO: 2 and the sense strand sequence comprises SEQ ID NO: 104 (e.g., see claim 1).
The rejections are in view of the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc, v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of making or using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.  Such is the case here where the patented claims are drawn to double-stranded RNA molecules which are encompassed by the instant claims which are drawn to a method of making the double-stranded RNA molecules and the instant claim is not a divisional application of the patent application containing such patentably indistinct claims.
Therefore, the double patenting rejections are appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635